UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-1970



MUSTAFA H. SA’ID,

                                             Plaintiff - Appellant,
          versus


FAIRFAX COUNTY GOVERNMENT CENTER, et al; BEST
BUY, INC.; COUNTY OF FAIRFAX POLICE DEPART-
MENT, et al; D. A. CROOKE, Sergeant, individ-
ually; J. THOMAS MANGER, Colonel, individ-
ually; ERIC HANTE, Officer, individually;
BRIAN J. MCANDREW, Lieutenant, individually;
LEON G. WILLIAMS, Major; THOMAS RYAN, Captain,
individually; ARTHUR J. HURLOCK, JR., individ-
ually; THOMAS E. TYMAN, individually; CHARLES
K. PETERS, Captain, individually; WILLIAMS
AUDREY M. SLYMAN, Major, individually; COMMON-
WEALTH OF VIRGINIA, et al, Workers Compen-
sation   Commissioners;   SUSAN  A.   CUMMINS,
individually,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Theresa Carroll Buchanan,
Thomas Rawles Jones, Jr., and Barry R. Poretz, Magistrate Judges.
(CA-01-677-A)


Submitted:   September 6, 2001         Decided:   September 11, 2001


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Mustafa H. Sa’id, Appellant Pro Se. Ann Gouldin Killalea, COUNTY
ATTORNEY’S OFFICE, Fairfax, Virginia; Louis Edward Matthews, Jr.,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Mustafa H. Sa’id appeals the district court’s orders dismiss-

ing several Defendants in this civil action, prohibiting discovery

by Sa’id pending further order of the court, and directing Sa’id to

appear for a hearing.   We dismiss the appeal for lack of jurisdic-

tion because the orders are not appealable.   This court may exer-

cise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994),

and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).   The orders here appealed are neither

final orders nor appealable interlocutory or collateral orders.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                         DISMISSED




                                 2